DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 23-41 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 42-43, directed to an electrochemical system using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on May 3, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment
The amendment received January 27, 2022   (“Amendment”) has been entered. Support for the Amendment is provided in the Applicant’s original disclosure. 

Response to Arguments
The Applicant’s arguments and remarks received January 27, 2022  have been fully considered in view of the Amendment. The arguments are persuasive in view of the Amendment and the rejections set forth in the October 27, 2021 Non-Final Rejection are accordingly withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Evans on May 12, 2022.
The application has been amended as follows: 
Claim 43.       (Currently amended) The electrochemical system according to claim 42, wherein the membrane electrode assemblies, in the active region, comprise a respective membrane electrode,


Allowable Subject Matter
Claims 23-43 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art EP2348567B1 (Nakagawa) does not disclose or suggest the claimed:
A separator plate for an electrochemical system, comprising: at least one first through-opening in the plate for conducting a medium through the plate; a distribution or collection region comprising a plurality of lands and channels formed between the lands, which are each in fluid connection with the through- opening; a flow field, in fluid connection with the through-opening, the flow field comprising  guiding structures for guiding a medium through the flow field and the guiding structures comprising lands, and the lands of the flow field have a mean height h1 determined perpendicularly to the planar surface plane of the plate; and a contiguous, lowered transition region arranged between the distribution or collection region and the flow field in such a way that, for each of the channels of the distribution or collection region, medium flowing from the channel of the distribution or collection region into the flow field, or from the flow field into the channel of the distribution or collection region, flows through the Page 2 of 14Application No. 16/471,884 Application Filing Date: June 20, 2019 Docket No. 1-25602/9937 REINtransition region, and the transition region comprising lands formed by the lands of the distribution or collection region and/or the lands of the flow field extending into the transition region and transitioning to a maximum height hmax in the transition region where hmax < 0.95 h1, and the maximum height hmax determined perpendicularly to the planar surface plane of the plate.

In light of the discussion above, it is evident as to why the claimed invention is allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.G./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729